DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 02/25/2022.  Claims 21-36, of which claims 21 and 30 are independent, were pending in this application and have been considered below.

Response to Arguments
 	Applicant’s arguments filed 02/25/2022 (see Remarks, pages 6-8) with respect to claims 21-36 have been fully considered and are persuasive.  The rejection of claims has been withdrawn in view of the amendment.

Allowable Subject Matter
 	Claims 21-36 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Kamiya and Fujiwara et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “a controller configured to: extract the tag identifier based on determining that an amount of change [[in]] between first phase information and second phase information is equal to or less than a settable predetermined value; wherein the first phase information includes a first phase difference between a first response wave transmitted from the RFID tag at a first position in response to a first interrogation wave via the antenna when the tag information is read, and wherein the second phase information includes a second phase difference between a second response wave transmitted from the RFID tag at a second position in response to a second interrogation wave via the antenna when the tag information is read; and output the tag information including the tag identifier extracted by the controller.”, as recited in claim 21, and some variation of wording as recited in claim 30. The respective dependent claims 22-29 and 31-36 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631